J-S63043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J. R., A MINOR                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
APPEAL OF: COMMONWEALTH OF
PENNSYLVANIA
                                                      No. 2294 EDA 2015


                      Appeal from the Order July 10, 2015
     in the Court of Common Pleas of Philadelphia County Juvenile Division
                       at No(s): CP-51-JV-0080168-2007

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and FITZGERALD,* J.

MEMORANDUM BY FITZGERALD, J.:                    FILED NOVEMBER 16, 2016

        The Commonwealth, appeals from the order in the Court of Common

Pleas of Philadelphia County granting the petition of Appellee, J.R., for writ

of habeas corpus and releasing him from custody. We dismiss the appeal as

moot.

        J.R. was born in May 1995.      On April 7, 2008, he was adjudicated

delinquent by the trial court after he admitted to indecent assault graded as

a misdemeanor,1 and he was committed to Abraxes Academy, a secure

juvenile detention facility. Pursuant to statute, J.R. was to serve the lesser

of four years or the total he could have been sentenced by the court had he

been convicted as an adult.        42 Pa.C.S. § 6353(a).       As an adult, the

maximum term J.R. could have received for indecent assault was five years’

*
    Former Justice specially assigned to the Superior Court.
1
  J.R. admitted to sexually assaulting his nine-year-old sister when he was
twelve years of age.
J-S63043-16


imprisonment under 18 Pa.C.S. § 1104.       The Juvenile Code allows for a

juvenile’s initial commitment to be extended or modified to “effectuate the

original purpose for which the order was entered.” 42 Pa.C.S. § 6353(a).

      J.R. remained in custody for over seven years.      During that time,

multiple review hearings were held by the trial court and J.R. was moved to

several different juvenile facilities that were determined to better meet his

rehabilitative needs.   On May 13, 2015, the Philadelphia Public Defenders’

Office filed the instant habeas corpus petition on J.R.’s behalf.       After

conducting a hearing on June 11, 2015, the trial court issued an order

granting J.R.’s habeas corpus petition and released him from custody on

June 16, 2015. The Commonwealth filed a motion for reconsideration, and

the trial court vacated the June 16, 2015 order pending a hearing regarding

the Commonwealth’s reconsideration motion.       After a hearing, the court

denied the Commonwealth’s motion and again granted J.R.’s habeas corpus

motion on July 10, 2015.

      The Commonwealth filed the instant timely appeal and a Pa.R.A.P.

1925(b) statement of errors complained of on appeal. The trial court filed a

responsive opinion.

      The Commonwealth raises a single issue on appeal:

         Whether the lower court erred in granting [J.R.’s] petition
         for habeas corpus claiming he was being held in violation
         of 42 Pa. C.S. § 6353 on the grounds that (1) there
         allegedly was no hearing prior to expiration of the four
         years of commitment, and (2) the Commonwealth had not
         filed an application to extend, where: beginning March 12,


                                    -2-
J-S63043-16


         2008, hearings were held concerning [J.R.’s] commitment,
         in which [J.R.] was present with notice and represented by
         counsel, and it was decided by the court that his
         commitment would continue; and the statute does not
         require the Commonwealth to file an application?

Commonwealth’s Brief at 3.

      The Commonwealth argues that the trial court erred by granting J.R.’s

petition for habeas corpus because the review hearings held by the trial

court in this case were sufficient to extend J.R.’s initial sentence as required

by 42 Pa.C.S. § 6353. J.R. disagrees by averring that the trial court aptly

found that the Commonwealth failed to present sufficient evidence that his

sentence had been properly modified under 42 Pa.C.S. § 6353 during the

review hearings.     Further, J.R. asserts that the instant appeal is moot

because he is now twenty-one years of age, as of May 2016, and therefore

he is no longer subject to court supervision as a juvenile.     We agree with

J.R. and dismiss this appeal as moot.

      Pennsylvania Code divests the juvenile court of jurisdiction after an

individual turns twenty-one years of age:

         § 630. Loss of Court Jurisdiction

         When the juvenile has attained the age of twenty-one, the
         court shall enter an order terminating court supervision of
         the juvenile.

237 Pa. Code § 630.

      It is well settled that:

         Generally, an actual claim or controversy must be present
         at all stages of the judicial process for the case to be


                                     -3-
J-S63043-16


        actionable or reviewable. . . . If events occur to eliminate
        the claim or controversy at any stage in the process, the
        case becomes moot. An issue can become moot during
        the pendency of an appeal due to an intervening change in
        the facts of the case or due to an intervening change in the
        applicable law. An issue before a court is moot if in ruling
        upon the issue the court cannot enter an order that has
        any legal force or effect.

Deutsche Bank Nat. Co. v. Butler, 868 A.2d 574, 577 (Pa. Super. 2005)

(citations and quotation marks omitted).

     This court has emphasized that “[i]t is impermissible for courts to

render purely advisory opinions. In other words, judgments or decrees to

which no effect can be given will not, in most cases, be entered by this

Court.” Rivera v. Pa. Dep’t. of Corr., 837 A.2d 525, 527-28 (Pa. Super.

2003) (citation and quotation marks omitted).      Accordingly, if an event

occurs which causes an appellate court to be unable to grant any relief, the

appeal will generally be dismissed.    See Commonwealth v. Smith, 486
A.2d 445, 447 (Pa. Super. 1984). However, “[e]xceptions to this principle

are made where the conduct complained of is capable of repetition yet likely

to evade review, where the case involves issues important to the public

interest or where a party will suffer some detriment without the court’s

decision.” Pub. Defender’s Office of Venango Cnty. v. Venango Cnty.

Ct. of Common Pleas, 893 A.2d 1275, 1279-80 (Pa. 2006) (citation

omitted).

     In this case, the Commonwealth’s appeal was rendered moot when

J.R. turned twenty-one years of age and is therefore no longer subject to


                                      -4-
J-S63043-16


court jurisdiction as a juvenile. See 237 Pa. Code § 630. Thus, any opinion

issued by this Court would be rendered purely advisory and therefore we

decline   to   address    the   factually   specific   issue   presented   by   the

Commonwealth in the instant case.           See Rivera, 837 A.2d at 527-28.

Further, we conclude that no exception to the mootness doctrine applies

because the Commonwealth could likely appeal a purported improper

modification of a juvenile sentence prior to the issue becoming moot. See

Pub. Defender’s Office of Venango Cnty., 837 A.2d at 1279-80.

Accordingly, we find the matter before this Court moot and we dismiss the

appeal.

     Appeal dismissed as moot.



     Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/16/2016




                                       -5-
J-S63043-16




              -6-